DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 15, 18, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 4, lines 3-4 and 5-6, “the first part main body” lacks proper antecedent basis.
In claim 12, lines 3 and 5, “the first part main body” lacks proper antecedent basis.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 10 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Turner (3,256,554).
Regarding claim 1, Turner shows a door device as claimed, including a door (14) rotatably attached to a main body (12), a base (60), an arm (50) rotatably supported by the base, biasing means (54) for applying torque to the arm in opening direction and/or in the closing direction, the hinge comprising a first part (20) attached to one of the main body or the door, a second part (44) attached to the other one of the main body or the door; wherein the base (60) is attach to the first part and the arm is connected to the other one of the main body or the door. 
	As to claim 2, the hinge includes a first part main body (20) having a U-shaped crossing section to which the base is attached (figs. 2-5), and the first part main body includes a pair of side plates (40) facing each other and a connecting plate (“34”, fig. 5) connecting the side plates.
.
Claims 1-2, 4, 8, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cooper et al. (US 9,169,681 B2).
Regarding claim 1, Cooper et al. shows a door device as claimed, including a door (812) rotatably attached to a main body (810), a base (250), an arm (240) rotatably supported by the base, biasing means (242) for applying torque to the arm in opening direction and/or in the closing direction, the hinge comprising a first part (108) attached to one of the main body or the door (attached to cabinet main body 810), a second part (102) attached to the other one of the main body or the door; wherein the base (250) is attach to the first part  (by pin 130) and the arm is connected to the other one of the main body or the door (connected to the door by hinge cup and links 106 and 270). 
	As to claim 2, the hinge includes a first part main body (108) having a U-shaped crossing section to which the base is attached (figs. 2-3), and the first part main body includes a pair of side plates facing each other and a connecting plate connecting the side plates (col. 3, lines 62-63).
. 
	Allowable Subject Matter
Claims 5-7, 9, 13-14, 16-17, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12, 15 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Examples of the cited references:
3,737,947 (Little) shows a counterbalance mechanism having a spring device one end attached to a first hinge part and another end attached to a second hinge part via a link.

US 2018/0298661 A1 (Salice) shows a hinge having detachable connection between the hinge and the cabinet body and between the door and the hinge. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK MAH whose telephone number is (571)272-7059.  The examiner can normally be reached on M-F 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 






/CHUCK Y MAH/Primary Examiner, Art Unit 3677                                                                                                                                                                                                        CM
April 6, 2021